                                                                             JS-6


 1   JEREMY S. GOLDMAN (SBN 306943)
     MAURA J. WOGAN (admitted pro hac vice)
 2   KIMBERLY M. MAYNARD (admitted pro hac vice)
     JESSICA R. MEDINA (SBN 302236)
 3   FRANKFURT KURNIT KLEIN & SELZ, P.C.
     2029 Century Park East, Suite 1060
 4   Los Angeles, California 90067
     Telephone: (310) 579-9600
 5   Facsimile: (310) 579-9650
     E-Mail: jgoldman@fkks.com
 6           mwogan@fkks.com
             kmaynard@fkks.com
 7           jmedina@fkks.com
 8   Attorneys for Defendant and Counterclaim-Plaintiff BRAT, INC.
 9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11   MGA ENTERTAINMENT, INC., a                 )   Case No. 2:18-CV-08639-PA-SK
     California corporation                     )
12                                              )   Hon. Percy Anderson
     Plaintiff/Counterclaim-Defendant           )
13                                              )
           vs.                                  )
14                                              )   ORDER RE JOINT
     BRAT, INC., a New York corporation; and    )   STIPULATION FOR
15   DOES 1 through 10, inclusive.              )   VOLUNTARY DISMISSAL
                                                )   OF ENTIRE ACTION WITH
16   Defendant/Counterclaim-Plaintiff.          )   PREJUDICE; [PROPOSED]
                                                )   ORDER
17                                              )
                                                )
18                                              )
                                                )
19                                              )
                                                )
20                                              )
21

22

23

24

25

26

27

28

     _________________________________________________________________________________
         JOINT STIPULATION FOR VOLUNTARY DISMISSAL OF ACTION WITH PREJUDICE
 1         PLEASE TAKE NOTICE that the PARTIES, AND EACH OF THEM, HEREBY
 2   STIPULATE, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), to the
 3   voluntary dismissal with prejudice of the above-referenced action in its entirety,
 4   including each and every claim and counterclaim asserted therein. Each party is to bear
 5   its own costs, expenses, and attorneys’ fees incurred in this action.
 6

 7   Dated: June 26, 2019                    FRANKFURT KURNIT KLEIN & SELZ P.C.
 8
                                       BY: /s/ Jeremy S. Goldman
 9                                         Jeremy S. Goldman (SBN 306943)
                                           Maura J. Wogan (admitted pro hac vice)
10                                         Kimberly M. Maynard (admitted pro hac vice)
                                           Jessica R. Medina (SBN 302236)
11                                         2029 Century Park East, Suite 1060
                                           Los Angeles, California 90067
12                                         Telephone: (310) 579-9600
                                           Facsimile: (347) 438-2156
13                                         E-Mail:       jgoldman@fkks.com
                                                         mwogan@fkks.com
14                                                       kmaynard@fkks.com
                                                         jmedina@fkks.com
15
                                             Attorneys for Defendant and Counterclaim-
16                                           Plaintiff BRAT, INC.
17

18   Dated: June 26, 2019                    MGA ENTERTAINMENT, INC.
19
20

21                                           BY: /s/ Benjamin C. Johnson
                                                Benjamin C. Johnson
22                                              Joseph A. Lopez

23
                                             Attorneys for Plaintiff and Counterclaim-
24                                           Defendant MGA ENTERTAINMENT, INC.

25

26

27

28

     ___________________________________________________________________________________
         JOINT STIPULATION FOR VOLUNTARY DISMISSAL OF ACTION WITH PREJUDICE
                                              1
 1
                                          ATTESTATION

 2
           Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer of this document hereby attests

 3
     that all other signatories listed, and on whose behalf the filing is submitted, concur in the

 4
     filing’s content and have authorized this filing.

 5

 6   Dated: June 26, 2019             FRANKFURT KURNIT KLEIN & SELZ P.C.
 7

 8
                                       BY: /s/ Jeremy S. Goldman
 9                                         Jeremy S. Goldman (SBN 306943)
                                           Maura J. Wogan (admitted pro hac vice)
10                                         Kimberly M. Maynard (admitted pro hac vice)
                                           Jessica R. Medina (SBN 302236)
11                                         2029 Century Park East, Suite 1060
                                           Los Angeles, California 90067
12                                         Telephone: (310) 579-9600
                                           Facsimile: (347) 438-2156
13                                         E-Mail:       jgoldman@fkks.com
                                                         mwogan@fkks.com
14                                                       kmaynard@fkks.com
                                                         jmedina@fkks.com
15

16
                                                  Attorneys for Defendant and Counterclaim-
                                                  Plaintiff BRAT, INC.
17

18                                             ORDER
19         The foregoing Stipulation of the parties is accepted and approved, and this action is
20   hereby dismissed with prejudice in its entirety, with each party to bear its own attorneys'
21   fees and costs.
22

23           June 27, 2019
     Dated: _______________
24                                            Hon. Percy Anderson
                                              United States District Court Judge
25

26

27

28

     ___________________________________________________________________________________
         JOINT STIPULATION FOR VOLUNTARY DISMISSAL OF ACTION WITH PREJUDICE
                                              2
